The Chancellor.
This is a creditor’s bill. It alleges that the defendant,. Dean, being indebted to the complainant, conveyed certain land in Essex county, belonging to him, to the defendant, Mrs. Garrison, with intent to defraud his creditors, and it seeks to subject this land to the payment of the complainant’s debt. The question presented under the demurrer is, whether this suit can be maintained, seeing that the complainant has-no lien upon the land. Though, before filing the bill, he had-recovered judgment upon his debt against Dean, in the Supreme Court of New York, he has obtained no judgment in this state, nor has he any attachment or other lien upon the-land. He cannot, therefore, maintain this suit. Swayze v. Swayze, 1 Stockt. 273; Young v. Frier, Ib. 465 ; Green v. Tantum, 4 C. E. Green 105. The case of McCartney v. Bostwick, 32 N. Y. 53, cited by complainant’s counsel on the-*437hearing, is not in contrariety to these cases. He might have attached the interest of Dean in the land, and on the lien of such attachment, could have maintained his action here. Hunt v. Field, 1 Stockt. 36 ; Williams v. Michenor, 3 Stockt. 520; Robert v. Hodges, 1 C. E. Green 99; Curry v. Glass, 10 C. E. Green 108.
The demurrer will be sustained, and the bill dismissed, with costs.